DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
Claims 1-5, 7-22, 27, 29-30, 32, 35, and 37-39 are pending (claim set as filed on 10/08/2020).
Applicant’s election of Group I, drawn to the product claims, is again acknowledged. Claims 13-22, 27, 29-30, 32, 35, and 37-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 	Therefore, product claims 1-5 and 7-12 are presented for examination.
	
Priority
This application is a 371 of PCT/JP2014/062544 filed on 05/02/2014, which has a foreign application JP 2013-097399 filed on 05/07/2013. 

Withdrawal of Rejections
The response and amendments filed on 10/08/2020 are acknowledged. Any previously applied minor objections and/or minor rejections (i.e. formal matters), not explicitly restated herein for brevity, have been withdrawn necessitated by Applicant’s formality corrections and/or amendments. For the purposes of clarity of the record, the reasons for the Examiner’s 
The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Interpretation
Regarding base claim 1, the recitation of “obtained by pulverizing animal-derived biological tissues that are decellularized” is interpreted as a product-by-process claim. The MPEP 2113 reads, “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps … Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”. The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product (see MPEP 2113). 
Regarding claims 7-8’s preamble, the recitation of “for treating diseases” is interpreted as an intended use limitation. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone (see MPEP 2111.02: Effect of Preamble).
Maintained Rejections
Claim Rejections - 35 USC §102-103, Anticipation/Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated, or in the alternative under 35 U.S.C. 103 as being unpatentable over Shmulewitz (US 2010/0331254 A1).  
	Shmulewitz’s general disclosure relates a pharmaceutical composition comprising a pulverized fibrin clot and methods of treatment thereof (see abstract).
	Regarding base claim 1, Shmulewitz teaches a pharmaceutical composition that comprises a fibrin that is in a pulverized form that may be prepared by milling or grinding dry and harden fibrin clots (see ¶ [0041]). Shmulewitz further teaches that the pharmaceutical composition contains the pulverized fibrin suspended in a gel matrix to form a stable suspension (see ¶ [0042], [0045]). Shmulewitz teaches the fibrin structures are prepared by first preparing an aqueous solution comprising fibrinogen and an aqueous solution comprising thrombin and factor XIII; wherein thrombin was at a final concentration of 5-10 U/mL in the clotting solution (see ¶ [0043], [0069]-[0070]).  
Claim interpretation: the claims are drawn to a product composition but it recites product-by-process limitations. As noted above, product claims are assessed and analyzed for its distinctive structural features (emphasis added) and not based on its method of production. In other words, features describing where or how an element is obtained or derived (e.g. claims 2-5) does not limit a product claim unless the claim specifically sets forth the distinctive structural feature that the process imparts. In the instant case, the cited reference of Shmulewitz discloses a 
However, even if the reference product and the claimed product are not one and the same and there is, in fact, no anticipation, the reference products would, nevertheless, have rendered the claimed product obvious to one of ordinary skill in the art at the time the claimed invention was filed in view of the fact that any nominal difference between the product would appear to be reasonably expected variances due to experimental error or inconsistencies in the starting material.  Thus the claimed invention as a whole was clearly prima facie obvious especially in the absence of sufficient, clear, and convincing evidence to the contrary.
The MPEP states the use of 35 U.S.C. §102 and §103 rejections for product-by-process claims has been approved by the courts. "[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which  reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” The Patent Office bears a lesser burden of proof in making out a case of 
	Regarding claims 7-12, Shmulewitz discloses the fibrin powder was cultured with fibroblast in DMEM growth medium (a cell culture material, see ¶ [0073]) and further used for implantation (see ¶ [0074]-[0075]). Claim interpretation: as noted above, the recitation of “for treating diseases” is interpreted as an intended use limitation and thus, it does not limit the structure of the claims. 
	 
Examiner’s Response to Arguments
Applicant’s arguments filed on 10/08/2020 have been fully considered but they are not persuasive and deemed insufficient to overcome the prior art of record. 
	In response to Applicant’s argument that “Shmulewitz comprises a pulverized fibrin clot but does not comprise a particulate decellularized tissue”, this argument is not persuasive because, as noted above, the claim is interpreted as a product-by-process limitation wherein the determination of patentability is based on the product itself (i.e. the distinctive structural characteristics to the final product). In the instant case, Shmulewitz’ teaching of a pulverized fibrin clot still reasonably reads on “a particulate decellularized tissue” because the imparted structure is small particles of a tissue in which Shmulewitz also teaches small particles of fibrin clot. The lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. Therefore, Applicant is invited to demonstrate a side-by-side comparison of the distinctive structural elements from the broad phrase “a particulate 
In response to Applicant’s argument that “Shmulewitz comprises a pulverized fibrin clot, which is a product from fibrinogen and thrombin but is not fibrinogen and thrombin per se. On the other hand, the hybrid gel of the present claims comprises the three elements: (a) a particulate decellularized tissue, (b) fibrinogen, and (c) thrombin”, this argument is not persuasive because Shmulewitz at ¶ [0070] and [0072] teaches that fibrin powders were prepared from a fibrinogen-factor XIII mixture, thrombin was added, a polymer-alginate (the gel) was added, and therefore, the three elements would be present. 
In response to Applicant’s argument that “In Shmulewitz, the fibrin is pulverized and no decellularized tissue is present whereas the decellularized tissue is present and pulverized into a particulate in the present application”, this argument is not persuasive because it appears to argue verbs or the steps of decellularized or pulverized. However, as noted above or in MPEP 2113, it is the distinctive structural characteristics to the final product to be analyzed. In this case, the phrase decellularized as commonly understood in the art implies a structure that lacks cells.  
In response to Applicant’s argument that Shmulewitz’ thrombin “concentration is seen in the context of preparation of fibrin powder, not in the final gel composition. The Examiner has not considered or stated how this concentration reads on the concentration of thrombin in the gel composition”, this argument is not persuasive because the prior office action stated that Shmulewitz teaches thrombin was at a final concentration of 5-10 U/mL in the clotting solution (see ¶ [0043], [0069]-[0070]). Therefore, a final thrombin concentration of 5-10 U/mL is considered to fall within the claimed range. As noted previously, “when the prior art discloses a 
In response to Applicant’s argument that the claimed invention has unexpected results and wherein “thrombin present in a concentration of 0.8 U/mL to 25 U/mL surprisingly confers technical advantages to the claimed hybrid gel”, this argument is not persuasive because as noted above, Shmulewitz already anticipates the claimed range by teaching a final thrombin concentration of 5-10 U/mL which falls within the claimed range. Therefore, a showing of unexpected results would not be able to overcome anticipatory rejections. However, assuming arguendo and for the sake of discussion, if Applicant were to sufficiently demonstrate with clear and convincing evidence that Shmulewitz’ composition does not have a thrombin concentration of 5-10 U/mL, then Applicant would also need to also the unexpected results commensurate in scope with the claimed invention (MPEP 716.02(d)):
II.    DEMONSTRATING CRITICALITY OF A CLAIMED RANGE
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.
Therefore, the previous declaration of Junichi Matsuda was re-reviewed as per Applicant’s request, however, it does not show a sufficient number of tests both inside and outside the claimed range.
Conclusion
	No claims were allowed.

Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/NGHI V NGUYEN/
Primary Examiner, Art Unit 1653